Name: European Council Decision (EU) 2018/509 of 22 March 2018 appointing the Vice-President of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2018-03-27

 27.3.2018 EN Official Journal of the European Union L 83/15 EUROPEAN COUNCIL DECISION (EU) 2018/509 of 22 March 2018 appointing the Vice-President of the European Central Bank THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2), Having regard to Council Recommendation of 20 February 2018 on the appointment of the Vice-President of the European Central Bank (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), Whereas: (1) In accordance with Decision 2010/223/EU of the European Council (4), the term of office of Mr VÃ ­tor CONSTÃ NCIO, Vice-President of the European Central Bank, expires on 31 May 2018 and it is therefore necessary to appoint a new Vice-President of the European Central Bank. (2) The European Council wishes to appoint Mr Luis DE GUINDOS JURADO who, in its view, fulfils all the requirements set out in Article 283(2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mr Luis DE GUINDOS JURADO is hereby appointed Vice-President of the European Central Bank for a term of office of 8 years as from 1 June 2018. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 March 2018. For the European Council The President D. TUSK (1) OJ C 67, 22.2.2018, p. 1. (2) Opinion delivered on 14 March 2018 (not yet published in the Official Journal). (3) Opinion delivered on 7 March 2018 (not yet published in the Official Journal). (4) Decision 2010/223/EU of the European Council of 26 March 2010 appointing the Vice-President of the European Central Bank (OJ L 99, 21.4.2010, p. 7).